Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 13-14, 18, and 23-24 are directed to species non-elected without traverse.  Accordingly, claims 3, 13-14, 18, 23-24 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 8/31/2022 state that the recess (240) discloses in Jackson differs from the claimed invention in that it is not disposed between outer and inner walls and that the top view shown in Fig. 25 is misleading.  The recess (240) as shown in Fig. 24 does not have an inner wall and instead the driving feature (288) shown below the breakaway portion makes it appear as if it is the inner wall when instead it is a separate recess (See Remarks Pg. 9-11).  The examiner finds the applicant’s arguments persuasive and therefore the art and double patenting rejections have been withdrawn and the case allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775